Case 1:19-cv-00043-JRS-MPB Document 47 Filed 06/16/20 Page 1 of 7 PageID #: 604




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 KENNETH BROWN,                                )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )     No. 1:19-cv-00043-JRS-MPB
                                               )
 NATIONAL RAILROAD PASSENGER                   )
 CORPORATION (AMTRAK),                         )
                                               )
                           Defendant.          )

                                         Order

    This matter comes before the Court on Defendant’s Motion to Exclude Expert

 Opinions From Plaintiff's Medical Providers under Rule 37(c). (Def.’s Mot., ECF No.

 40.) Plaintiff filed a response asking the Court to deny Defendant’s Rule 37(c) motion.

 (Pl.’s Resp., ECF No. 42.) In reply, Defendant again explained why the Court should

 grant Defendant’s Motion to Exclude Expert Opinions. (Def.’s Reply, ECF No. 43.)

 For the reasons that follow, the Court grants Defendant’s Motion. (Def.’s Mot., ECF

 No. 40.)

    A. Background

    Kenneth Brown, a machinist for Amtrak, stumbled and fell on a section of broken

 concrete in the designated walkway at Amtrak’s Beech Grove Diesel Shop. (Pl.’s

 Compl., ECF No. 1.) Brown filed suit against Amtrak under the Federal Employers'

 Liability Act alleging that this fall caused injury to his right shoulder and cervical

 spine. (Id.)
Case 1:19-cv-00043-JRS-MPB Document 47 Filed 06/16/20 Page 2 of 7 PageID #: 605




    Under the Case Management Plan, Brown was required to “file preliminary

 witness and exhibit lists on or before May 14, 2019.” (Order Case Mgmt. Plan ¶ III.B.,

 ECF No. 28.) He was also required to serve expert disclosures under Fed. R. Civ. P.

 26(a)(2) on or before January 7, 2020. (Id. ¶ III.F.)

    Brown served his preliminary witness and exhibit lists on May 7, 2019, but he did

 not file them until May 31, 2019. (See Def.’s Mem. Supp. Mot. ¶ 4, ECF No. 41.) In

 his preliminary witness and exhibit lists, Brown listed that four of his treating

 physicians would be expected to testify concerning causation. (ECF No. 30.)

    According to Brown, Dr. Robert Klitzman, an orthopedic specialist, performed

 right shoulder arthroscopy with labrum repair and debridement of the rotator cuff.

 (Id.) Dr. Klitzman also provided physical therapy and pain management for the

 continuing pain and limited mobility of the right shoulder. (Id.) Dr. Camden Burns

 evaluated Brown’s shoulder pain, administered cervical epidural injections, and

 performed an anterior cervical discectomy fusion. (Id.) Dr. Chetan Shukla and Dr.

 Steven Levine helped administer the pain management treatments under Dr.

 Klitzman and Dr. Camden. (Id.) Brown stated in his preliminary witness and exhibit

 lists that each of these physicians would testify how the fall caused or contributed to

 the pain in his right shoulder and spine. (Id.)

    However, according to Amtrak, Brown did not serve Rule 26(a)(2) reports for any

 of the physicians by the deadline of January 7, 2020. (Def.’s Mem. Supp. Mot. ¶ 4,

 ECF No. 41.) Brown’s only attempt at expert disclosures was to deliver a letter from

 Dr. Camden to Amtrak on February 1, 2020. (Id.) Brown filed his final witness and



                                            2
Case 1:19-cv-00043-JRS-MPB Document 47 Filed 06/16/20 Page 3 of 7 PageID #: 606




 exhibit list maintaining that the above physicians would testify on causation.

 Amtrak filed a Motion to Exclude Expert Opinions from Plaintiff's Medical Providers

 under Rule 37(c).

    B. Discussion

    In Amtrak’s opening brief, it argues that Brown clearly did not meet Rule 26(a)(2).

 (Def.’s Mem. Supp. Mot., ECF No. 41.) It emphasizes that disclosing that experts’

 opinions will match medical records is not enough. (Id.) Because of this failure,

 Amtrak argues that the Court should exclude all non-disclosed expert witnesses

 under Rule 37(c). (Id.) In response, Brown argues that his preliminary witness lists

 provided enough information for there to be no unfair surprise for Amtrak at trial.

 (Pl.’s Resp., ECF No. 42.) Brown also emphasizes the harmless nature of his alleged

 failure to disclose. (Id.) In reply, Amtrak argues that Brown’s preliminary witness

 lists do not provide any facts as required by Rule 26(a)(c)(C). (Def.’s Reply, ECF No.

 43.) It further argues that because it is prejudiced in its ability to attempt to use

 Daubert to challenge the expert testimony, the failure was not harmless and Rule

 37(c) should be applied. (Id.)

    Two questions are before the Court: (1) whether Brown complied with Rule 26(a)

 and, (2) if he did not, whether his treating physicians should be allowed to give expert

 testimony under Rule 702.

    Rule 26(a)(2)(A) requires a party to disclose the identity of a witness who will

 present expert testimony under Federal Rule of Evidence 702. Karum Holdings LLC

 v. Lowe's Cos., 895 F.3d 944, 951 (7th Cir. 2018). Since Brown's physicians were non-



                                            3
Case 1:19-cv-00043-JRS-MPB Document 47 Filed 06/16/20 Page 4 of 7 PageID #: 607




 retained experts, Brown was required to disclose (1) the subject matter of his expert

 testimony and (2) “a summary of the facts and opinions” on which the physicians

 would have testified. Id. (citing Fed. R. Civ. P. 26(a)(2)(C)); see Fed. R. Civ. P. 26

 advisory committee’s note to 2010 amendment (providing a treating physician as an

 example of a non-retained expert). Brown had to serve expert disclosures by the

 court-ordered deadline in the Case Management Plan. Fed. R. Civ. P. 26(a)(2)(D).

 Finally, all disclosures under Rule 26(a) “must be in writing, signed, and served.”

 Fed. R. Civ. P. 26(a)(4).

    In making disclosures, “[t]here is a significant distinction between disclosing an

 individual as a fact witness under Rule 26(a)(1)(A) and disclosing an expert witness

 under Rule 26(a)(2). Karum Holdings LLC, 895 F.3d at 951. The duty to disclose “a

 witness as an expert is not excused when a witness who will testify as a fact witness

 and as an expert witness is disclosed as a fact witness.” Tribble v. Evangelides, 670

 F.3d 753, 759 (7th Cir. 2012).     While expert disclosures may seem a pointless

 formality, “[k]nowing the identity of the opponent's expert witnesses allows a party

 to properly prepare for trial.” Musser v. Gentiva Health Servs., 356 F.3d 751, 757 (7th

 Cir. 2004). The failure to disclose experts prejudices the other party because it

 precludes their ability to attempt to use the Daubert standard to challenge their

 expert testimony, retain rebuttal experts, or hold additional depositions to retrieve

 information. Id. at 758; see Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).

    In this case, while Brown may have presented a summary of facts and opinions on

 which his treating physician witnesses would testify, he did little to designate them



                                           4
Case 1:19-cv-00043-JRS-MPB Document 47 Filed 06/16/20 Page 5 of 7 PageID #: 608




 in any way as experts. In other words, Brown disclosed his expert witnesses in the

 exact same way he disclosed his fact witnesses. The only way Amtrak could have

 known Brown was disclosing experts was on the bare assertion that some of the

 witnesses would testify to causation. Brown’s duty to disclose his experts was not

 excused simply by disclosing the treating physicians as fact witnesses. Therefore,

 Brown failed to comply with Rule 26(a)(2). Based on that, the Court must now

 determine adequate sanctions for this failure.

    Under Rule 37(c)(1) if a party fails to comply with Rule 26(a), the undisclosed

 evidence is excluded from the trial “unless the failure was substantially justified or

 is harmless.” Uncommon, LLC v. Spigen, Inc., 926 F.3d 409, 417 (7th Cir. 2019). The

 Seventh Circuit has outlined several factors to help districts courts make Rule 37

 determinations: “(1) the prejudice or surprise to the party against whom the evidence

 is offered; (2) the ability of the party to cure the prejudice; (3) the likelihood of

 disruption to the trial; and (4) the bad faith or willfulness involved in not disclosing

 the evidence at an earlier date.” Id. (quoting Tribble, 670 F.3d at 760). Finally, “the

 sanction of exclusion is automatic and mandatory unless the sanctioned party can

 show that its violation of Rule 26(a) was either justified or harmless.” Salgado by

 Salgado v. Gen. Motors Corp., 150 F.3d 735, 742 (7th Cir. 1998).

    Here, there seems to be no justification for Brown’s failure to designate his

 treating physicians as expert witnesses, other than his erroneous assumption that

 disclosing a witness is the same as disclosing an expert witness.        Furthermore,

 Brown’s failure cannot be deemed harmless. Amtrak is clearly prejudiced by the non-



                                            5
Case 1:19-cv-00043-JRS-MPB Document 47 Filed 06/16/20 Page 6 of 7 PageID #: 609




 disclosure of key expert witnesses. Without knowing who Brown would use to testify

 on causation, Amtrak was unable to attempt to use the Daubert standard to exclude

 Brown’s expert testimony, retain rebuttal experts, or hold additional depositions to

 retrieve information for Amtrak’s defense at trial.

    In addition, the prejudice cannot be cured without significantly disrupting trial.

 Discovery ended on February 7, 2020, and trial is set for August 17, 2020. In order

 to cure this prejudice to Amtrak, discovery would have to be reopened to allow Amtrak

 to pursue any of the options they have for dealing with Brown’s expert witnesses, and

 possibly moving the upcoming trial date. This would clearly disrupt trial. The only

 factor that comes out in Brown’s favor is his lack of bad faith. It does not seem he

 purposefully withheld disclosures in order to surprise Amtrak at trial. Nevertheless,

 the overall weight of the factors leads the Court to find that Brown’s failure to disclose

 was neither justified nor harmless.

    C. Conclusion

    The Court determines that Brown has failed to comply with the expert-disclosure

 requirements under Rule 26(a)(2).       Since this failure was neither justified nor

 harmless, the Court GRANTS Amtrak’s Rule 37(c) Motion to Exclude Expert

 Opinions from Plaintiff's Medical Providers. (ECF No. 40). As Amtrak did not raise

 whether these witnesses can offer testimony under Federal Rule of Evidence 701, the

 Court makes no determination on that issue.

       SO ORDERED.




                                             6
Case 1:19-cv-00043-JRS-MPB Document 47 Filed 06/16/20 Page 7 of 7 PageID #: 610




 Date: 6/16/2020




 Distribution to all parties of record via CM/ECF




                                          7
